Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that the prior art Reijo (US6447646B1) the Examiner states on the bottom of page 3 bottom that in his view the element 22 would be the claimed blade. We cannot follow this interpretation. The element 22 is described in Reijo '646 as a thin flange area, but not as a blade. It is the component 10 that is clearly described as the blade. This is also consistent with common understanding of the term "blade". The Examiner has not provided any reason why he believes to be entitled to consider element 22 as being the blade, although it is not described as such in Reijo '646. The Examiner confuses the jointed bearing assembly 14 that connects the blade support 12 to the frame 23 in Reijo '646 with the blade holder 11 with a receiving region for receiving the blades 10. The blade 10 itself is received in Reijo '646 only in the receiving region of the blade holder 11, not in the jointed bearing assembly 14.

In response to this argument, The Examiner is not confused, the Examiner is clearly explained how the Examiner read the element of the prior art of Reijo (see pages 3-4 of the last final rejection dated on 08/24/2021); and for more clarification the Examiner will discuss this argument again as below:
Claim 1 is rejected under Claim Rejections - 35 USC § 103 over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1);

the teaching of the holder is already disclose by the main art of Katsum;
the prior art of Reijo is used just to teach the missing limitation that missing from the main art of Katsum,
the missing limitation is “an elastic bearing is arranged between the blade and the receiving region”;
Further, the element (14) of the prior art of the prior art of Reijo is holding the element (22), therefore The Examiner read element the element (14) as the claimed holder; 
the Examiner read element (22) having the blade (10) as the claimed blade;
the specification of the prior art of Reijo clearly disclose the bearing assembly (14) having the element (17) “i.e. the element (17) is a bearing element because it is a part of the bearing assembly” (Reijo: claim 5; figure 2 and the specification col.3 lines 6-10);
So, the prior art of Reijo teaches an elastic bearing is arranged between the blade and the receiving region;
Furthermore, even if the Examiner agree with the Applicant’s interpretation of the prior art of Reijo “the blade is element (10) and the holder element (11)”
The Examiner still read element (14) as holder to hold the holder (11) of the blade (10); and 
the prior art of Reijo teaches an elastic bearing figs.2 and 4: the joint (17)) is arranged between the blade (10) and the receiving region (fig.4: (16) of the element (14));
Accordingly, this argument is not persuasive.

Applicant argued that there is no disclosure for a bearing being made of an elastic material. The only materials which are described as possibly elastic are the guards 25 in figure 2 (see column 4, lines 2-3 of Reijo '646). While said guards 25 may be made of rubber, they are certainly not an elastic bearing that is arranged between the blade and the receiving region of the holder. The blade holder is the component 11 that itself is attached to a blade support 12. The guards 25 are provided outside the blade support 12 for protecting the components in the jointed bearing assembly 14.

In response to this argument, the Applicant disclose the elastic bearing is  made of elastomer material, and this elastomer material can be a variety of plastic material  (the Applicant specification page 7 paragraph 35- page 8 paragraph 30)
So in the Applicant disclosure, the bearing element is having an elastic property because it made of plastic;
Further, the prior art of Reijo disclose the element (17) is a bearing element, the element is made of plastic, and the plastic is an elastic material (Reijo: col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);

Even, under another interpretation using the plastic material is very know in the art and it is not new; and the limitation of “an elastic bearing” can be rejected as following:

Reijo disclose the bearing can be made of plastic figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
Reijo does not explicitly disclose the plastic is an elastic bearing,
Since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Reijo to have the plastic bearing made of an elastic material in order to reduce the wear stress, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Furthermore, the prior art of Price (US3544415A) disclose an elastic bearing;
The prior arts of Niswander (US3130976A) and Scharf (WO2011035779A1) disclose an elastic bearing made of the plastic; 

Accordingly, this argument is not persuasive.

Applicant argued that that neither of the two references cited by the Examiner relates to cambered rollers and the specific problems associated therewith. In response, 

In response to this argument, the prior art of Singh (US3990391A) disclose the roller can have a camber during the operation of the rollers (col.1 last 11 lines);
Further the prior art of Andre (US2762295A) disclose using a scraper with cambered roller (col.1 and fig.1: roller (a) and scraper (g));

Accordingly, this argument is not persuasive.

As mentioned above in the Examiner replied, the Applicant’s arguments are not persuasive, therefore the final rejection is maintained.

/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


	
/JESSICA CAHILL/Primary Examiner, Art Unit 3753